 



         

Exhibit 10.8(a)
FOURTEENTH AMENDMENT TO LOAN AND SERVICING AGREEMENT
     THIS FOURTEENTH AMENDMENT TO LOAN AND SERVICING AGREEMENT, dated as of
November 2, 2007 (this “Amendment”), is entered into among TRM Inventory Funding
Trust (“Borrower”), TRM ATM Corporation, in its individual capacity (“TRM ATM”)
and as Servicer (in such capacity, “Servicer”), Autobahn Funding Company LLC
(“Lender”), DZ Bank AG Deutsche Zentral-Genossenschaftsbank, as Administrative
Agent (in such capacity, “Administrative Agent”) and as Liquidity Agent (in such
capacity “Liquidity Agent”), and U.S. Bank National Association, as Collateral
Agent (“Collateral Agent”).
RECITALS
     A. Borrower, TRM ATM, Servicer, Lender, Administrative Agent, Liquidity
Agent and Collateral Agent are each a party to that certain Loan and Servicing
Agreement, dated as of March 17, 2000 (as amended, the “Agreement”); and
     B. The parties to the Agreement desire to amend the Agreement as
hereinafter set forth.
AGREEMENT
          1. Certain Defined Terms. Capitalized terms used but not defined
herein shall have the meanings ascribed thereto in the Agreement.
          2. Amendments to Agreement. Effective as of Effective Date (as defined
in Section 3 below), the Agreement shall be amended as follows:
     2.1 Clause (ix) of the definition of “Servicer Event of Default” is hereby
amended and restated in its entirety as follows: “(ix) The Tangible Net Worth of
TRM shall at any time be less than $12,000,000; or”.
     2.2 The first sentence of Section 8.02(c) shall be amended and restated in
its entirety as follows: “The Servicer shall maintain with respect to the
Servicer’s officers and directors one or more D&O insurance policies with an
aggregate amount of coverage equal to not less than $10,000,000.”
          3. Conditions to Effectiveness and Retroactive Application of
Amendments. This Amendment shall become effective as of the date first written
above (the “Effective Date”) when the Administrative Agent shall have received
counterparts of this Amendment, duly executed by all parties hereto. Upon the
Effective Date, the amendment in Section 2.1 hereof shall be deemed to have
taken effect on September 30, 2007 and the amendment in Section 2.2 hereof shall
be deemed to have taken effect on July 1, 2007.

40



--------------------------------------------------------------------------------



 



          4. Representations and Warranties. Each of the Borrower, TRM ATM and
Servicer represents and warrants to the other parties hereto that (a) each of
the representations and warranties of such Person set forth in the Agreement is
true and correct as of the date of the execution and delivery of this Amendment
by such Person, with the same effect as if made on such date, (b) the execution
and delivery by such Person of this Amendment and the performance by such Person
of its obligations under the Agreement, as amended hereby (as so amended, the
“Amended Agreement”), (i) are within the powers of such Person, (ii) have been
duly authorized by all necessary action on the part of such Person, (iii) have
received all necessary governmental approval and (iv) do not and will not
contravene or conflict with (A) any provision of law or the certificate of
incorporation or by-laws or other organizational documents of such Person or
(B) any agreement, judgment, injunction, order, decree or other instrument
binding on such Person and (c) the Amended Agreement is the legal, valid and
binding obligation of such Person enforceable against such Person in accordance
with its terms.
          5. Effect of Amendment. Except as expressly amended and modified by
this Amendment, all provisions of the Agreement shall remain in full force and
effect. After this Amendment becomes effective, all references in the Agreement
to “this Agreement,” “hereof,” “herein” or words of similar effect referring to
the Agreement shall be deemed to be references to the Agreement as amended by
this Amendment. This Amendment shall not be deemed to expressly or impliedly
waive, amend or supplement any provision of the Agreement other than as set
forth herein.
          6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.
          7. Governing Law. This Amendment shall be governed by, and construed
in accordance with, the law of the State of New York without regard to any
otherwise applicable principles of conflict of laws.
          8. Section Headings. The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Agreement or any provision hereof or thereof.

41



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

             
 
                TRM INVENTORY FUNDING TRUST    
 
           
 
  By:   Wilmington Trust Company, not in its
individual capacity, but solely as Owner
Trustee    
 
           
 
  By:   /s/ Michael G. Oller, Jr.    
 
           
 
      Name: Michael G. Oller, Jr.
 
      Title: Senior Financial Services Officer

             
 
                TRM ATM CORPORATION    
 
           
 
  By:   /s/ Michael J. Dolan    
 
           
 
      Name: Michael J. Dolan
Title: Chief Financial Officer    

             
 
                AUTOBAHN FUNDING COMPANY LLC    
 
           
 
  By:   DZ Bank AG Deutsche Zentral-
Genossenschaftsbank, as its attorney-in-fact    
 
           
 
  By:   /s/ Patrick F. Preece    
 
           
 
      Name: Patrick F. Preece    
 
      Title: Senior Vice President    
 
           
 
  By:   /s/ Christian Haesslein    
 
           
 
      Name: Christian Haesslein    
 
      Title: Assistant Vice President    
 
                DZ BANK AG DEUTSCHE ZENTRAL-
     GENOSSENSCHAFTSBANK,
     as Administrative Agent and Liquidity Agent    
 
           
 
  By:   /s/ Patrick F. Preece    
 
           
 
      Name: Patrick F. Preece    
 
      Title: Senior Vice President    
 
           
 
  By:   /s/ Christian Haesslein    
 
           
 
      Name: Christian Haesslein    
 
      Title: Assistant Vice President    

42



--------------------------------------------------------------------------------



 



                  U.S. BANK NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ Shannon M. Rantz    
 
           
 
      Name: Shannon M. Rantz    
 
      Title: Vice President    

43



--------------------------------------------------------------------------------



 



November 2, 2007
Wilmington Trust Company,
    not in its individual capacity
    but solely as Owner Trustee
Rodney Square North
1100 North Market Street
Wilmington, Delaware 19890-0001
Attention: Corporate Trust Administration
Re: Fourteenth Amendment to Loan and Servicing Agreement
     We refer (i) to the Deposit Trust Agreement, dated as of March 14, 2000
(the “Trust Agreement”), among TRM ATM Corporation, as Administrator, GSS
Holdings, Inc., as Depositor, and Wilmington Trust Company, not in its
individual capacity but solely as owner trustee (the “Owner Trustee”) and
(ii) the Administration Agreement, dated as of March 17, 2000 (the
“Administration Agreement”) between TRM Inventory Funding Trust and TRM ATM
Corporation, as Administrator (the “Administrator”). Capitalized terms used but
not otherwise defined herein shall have the meanings ascribed to them in or by
reference in the Trust Agreement.
     The undersigned, being the Administrator of the Trust pursuant to the
Administration Agreement, hereby requests and directs you, as Owner Trustee, to
execute and deliver the Fourteenth Amendment to the Loan and Servicing
Agreement, in such form as may be tendered to the Owner Trustee by Mayer Brown
LLP. By acknowledging below, the Certificateholders acknowledge, agree and
consent to your execution of such documents, and join in giving the instruction
and direction set forth in the preceding sentence.
     In order to induce you to take the foregoing action, we hereby agree to
indemnify Wilmington Trust Company, its directors, officers, employees, and
agents (individually, an “Indemnitee”) for, and agree to hold each Indemnitee
harmless against, any liability, loss or expense (including, without limitation
legal and other professional fees and expenses) incurred by an Indemnitee in
connection with or arising out of the taking by Wilmington Trust Company, as
Owner Trustee, of the foregoing requested action, all in accordance with
Section 6.9 of the Trust Agreement.

44



--------------------------------------------------------------------------------



 



     This letter of instruction may be executed in any number of counterparts,
each of which when executed and delivered shall be an original, but all of which
together shall constitute but one and the same instrument.

            Very truly yours,

TRM ATM CORPORATION, as Administrator
      By:   Michael J. Dolan         Name:   Michael J. Dolan        Title:  
Chief Financial Officer     

         
 
        Acknowledged, Agreed and Consent to:
      AUTOBAHN FUNDING COMPANY LLC    
 
        By: DZ Bank AG Deutsche Zentral-
   Genossenschaftsbank,
   As its attorney-in-fact    
 
        By:   /s/ Patrick F. Preece    
 
       
 
          Name: Patrick F. Preece
 
          Title: Senior Vice President
 
     
 
            By:   /s/ Christian Haesslein
 
           
 
          Name: Christian Haesslein
 
          Title: Assistant Vice President
 
     
 
        GSS HOLDINGS, INC.    
 
       
By:
  /s/ Bernard J. Angelo    
 
       
 
  Name: Bernard J. Angelo    
 
  Title: Vice President    

45